PUNK, J.
This is an action in mandamus commenced in this court to require the Summit County Board of Education to transfer certain territory described in the petition “Prom the Green township rural school district to the Union-town special school district, one of the rural school districts of the Stark County rural system.”
The question in this court is for the determination of the sufficiency of the designation of the territory sought to be transferred by said petition.
This court held in refusing a writ in mandamus :
1. Before a writ in mandamous will issue it is essential that relator should have performed all the acts which are made a condition precedent to his right to the relief sought.
2. There must moreover be a clear legal right to have the thing done by the particular person sought to be coerced and a plain deliction of duty established.
3. Under these principles the petition filed with the Board of Education being the foundation of the claim of the petitioner does not sufficiently designate the kind of district to which the territory should be attached.
4. Statutes specifically divide rural districts into various classes of school districts and it is mandatory upon the petitioners who seek"transfer of one district to another to specifically designate' the class of district to which the territory is to be transferred.
5.This not having been done this court cannot issue said writ and the petition is therefor dismissed.